DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: the Examiner suggests that in line 1, “one or” be removed as an LED light is already recited in claim 1, and claim 7, which depends on claim 1, appears to narrow the scope by claiming a plurality of LEDs disposed at different angles .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al., US 2020/0217469 A1.
Regarding claim 1, Fan discloses “An LED candle light (Fig. 1), comprising an outer housing (1, Fig. 1), a battery pack (3, Fig. 1) provided at an inner bottom portion of the outer housing (seen in Fig. 1) and controlled by a power control board (7, Fig. 1), a coil (8, Fig. 1) provided above the battery pack (seen in Fig. 1), a mounting frame (9, Fig. 1) fixed in the outer housing (¶ [0024]), an LED light (10, Fig. 1) fixed on the mounting frame (seen in Fig. 1 and 2), the LED light being electrically connected with the battery pack (¶ [0024]), a flame cover (11, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Dong, US 2016/0146414 A1.
Regarding claim 2, Fan discloses the invention of claim 1, as cited above, and further discloses the flame cover allows light to pass therethrough (11 is a light transmitting body, ¶ [0024]).
However Fan does not disclose that the flame cover is a silicone cover. Fan is silent with regards to the material of the cover.
Dong discloses an LED candle, and a light transmissive body that can be made of silicon (¶ [0042] light source is within a head that can be made of silicon) or plastic or rubber.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the cover as taught by Fan be made of a material such as silicon, such as taught by Dong. One of ordinary skill in the art would have been motivated to use silicon as the material for the cover, for completing the details of the invention in selecting an appropriate material to make the cover out of.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Li, US 9585980 B1, and further in view of Davis et al., US 2018/0103507 A1.
Regarding claim 4, Fan discloses the invention of claim 1, as cited above, except “a metal place, having a recessed central portion and a bent edge, is provided around the lower portion of the flame cover.”
Li discloses an electronic candle device, with a fragrance device, with a plate (314, Fig. 3A), having a recessed central portion and a bent edge (heating element 314 is in a cylindrical shape, col. 12, ln. 55-60) and is near the lower portion of the light emitter (seen in Fig. 3A).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include fragrance emitter with cylindrical heater, such as taught by Li, to the device as taught by Fan. One of ordinary skill in the art would have been motivated to include a fragrance emitter for releasing pleasant aromas within a space (col. 1, ln. 20-21).
However, Li does not disclose the specifics of the heater, including the material of the plate.
Davis discloses a scent emitter with light emitters, and has a plate (206, Fig. 3) made of a metal, specifically aluminum (¶ [0038]), and a PTC thermistor for heating (202, Fig. 3; ¶ [0041]).
At the time the invention was filed, it would have been obvious to use a heater with aluminum cylinder and thermistor, such as taught by Davis, for the heater, as taught by Li. One of ordinary skill in the art would have been motivated to use an aluminum cylinder and resistor, for completing the details of the invention in allowing for the fragrance in the wick to be vaporized and released.
Regarding claim 5, Fan in view of Li and Davis discloses the invention of claim 4, as cited above, and further discloses “a bottom portion of the metal plate is provided with a thermistor (Davis 202, Fig. 3; ¶ [0040]), and the thermistor is electrically connected with the 
Regarding claim 6, Fan in view of Li and Davis discloses the invention of claim 5, as cited above, and further discloses “the metal plate is an aluminum plate (Davis ¶ [0038]).”  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Cao et al., US 2010/0207502 A1.
Regarding claim 7, Fan discloses the invention of claim 1, as cited above, except “one or a plurality of the LED lights is provided, and the plurality of the LED lights are disposed at different angles with respect to the mounting frame.” Fan discloses one LED.
Cao discloses a light emitting device, with a plurality of LED lights (302, 303, Fig. 5) and the LEDs are disposed at different angles with respect to the base (seen in Fig. 5).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include additional LEDs at different angles, such as taught by Cao, to the light device, as taught by Fan. One of ordinary skill in the art would have been motivated to include additional LEDs at different angles for generating a light pattern that is more omni-directional and spherical, instead of unidirectional, which would help with space lighting (Cao, ¶ [0024]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Huang et al., US 2019/0145593 A1.
Regarding claim 8, Fan discloses the invention of claim 1, as cited above, except “a surface of the outer housing is provided with a switch, and the switch is electrically connected with the battery pack.”
Huang discloses an LED candle and the outer housing contains a switch (240, Fig. 2), the switch controls the power box (¶ [0027]).
.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites, inter alia, an LED candle light, and “a bottom portion of the mounting frame is provided with a hanging hook, a weight of the pendulum is provided with a hanging ring, the hanging ring is hanged on and connected to the hanging hook, and supporting frames on both sides of the pendulum are connected with the rotating shaft, so that when the pendulum swings, the flame cover is driven to swing.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
The prior art references do not disclose a candle with a swinging flame cover, a mounting frame fixed to the outer housing, an LED fixed to the mounting frame, and the mounting frame containing a hanging hook for the pendulum with a hanging ring to hang onto, and that the pendulum has supporting frames on both sides of the pendulum connected to the rotating shaft.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuan, US 2017/0122512 A1 discloses an LED candle with a swinging cover
Wu et al., US 2019/0195447 A1 discloses an LED candle with a flame cover and an aroma emitter
Huang et al., US 2019/0145593 A1 discloses an LED candle with a swinging flame cover
Pan et al., US 2018/0340678 A1 disclose an LED candle with a swinging flame cover
Chen et al., US 9664348 B1 discloses an LED candle with a swinging flame cover
Dong, US 2016/0146414 A1 discloses an LED candle with a pendulum1
Lee, US 2014/0362592 A1 discloses an LED candle with pendulating and rotating
Fong et al., US 2014/0211499 A1 discloses an LED candle with a flame shaped cover

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875